Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on July 28, 2020, has been made of record and entered.  In this amendment, the Specification has been amended to conform with U. S. Patent Application format, and claims 1-3, 13, and 15 have been amended.
No claims have been canceled; claims 1-15 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on July 28, 2020.

Claim Objections
Claims 2, 3, 5, and 15 are objected to because of the following informalities:  
a. Claims 2 and 3, as presently amended, recite "based on weight of water of the metal precursor solution."
claims 2 and 3 will be interpreted as reciting "based on 100 weight % of water of the metal precursor solution"; see page 5, lines 10-15 of Applicants' Specification.
b. Claims 5 and 15, as presently amended, recite "based on weight of the zinc ferrite catalyst".  
For examination purposes; claims 5 and 15 will be interpreted as reciting "based on 100 weight % of the zinc ferrite catalyst"; see page 5, lines 23-25 of Applicants' Specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite for reciting the phrase “metal complex catalyst according to claim 1”.  Claim 1, from which claim 13 depends, is directed to a method for preparing a metal complex catalyst, but not to the metal catalyst complex itself.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Prevention of Catalyst Deactivation in the Oxidative Dehydrogenation of n-Butene to 1,3-Butadiene over Zn-Ferrite Catalysts,” by Young-Min Chung et al. (hereinafter “Chung et al.”; Applicants’ submitted art).
Regarding claims 1, 4, 6-8, 10-12, and 14, Chung et al. teach the preparation of a zinc ferrite catalyst having phosphorus incorporated therein (“metal complex catalyst”), wherein zinc ferrite is first prepared by coprecipitation of zinc chloride and iron (III) chloride hexahydrate (claims 6-8).  In the preparation, zinc chloride and iron (III) chloride hexahydrate are dissolved in distilled water to form a metal precursor solution, followed by coprecipitation with an NaOH solution (“basic aqueous solution”; claims 1 and 10).  After a precipitate is formed, it is filtered and washed with distilled water to form zinc ferrite cakes.  The filtered zinc ferrite cakes are dried, ground to a powder, and shaped into pellets.  The pellets are then calcined to yield zinc ferrite catalyst (claims 1 and 11).  The zinc ferrite catalyst is then modified with phosphoric acid (claim 4) by mixing with dried zinc ferrite powder to form a damp powder; phosphoric acid is present in the final composition in amounts of from 1-3.3 weight percent, based on the total dry weight of the composition.  The damp powder is then formed into pellets and subjected to sequential drying and calcination to form a phosphoric acid-treated zinc ferrite catalyst (claim 12).  See page 580 of Chung et al., in Sections 2.1 and 2.2.
claim 13, Chung et al. teach the preparation of 1,3-butadiene via oxidative dehydrogenation of n-butene.  See pages 580 and 581 of Chung et al., Section 2.3.
	In view of these teachings, Chung et al. anticipate claims 1, 4, 6-8, and 10-14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over “Prevention of Catalyst Deactivation in the Oxidative Dehydrogenation of n-Butene to 1,3-Butadiene over Zn-Ferrite Catalysts,” by Young-Min Chung et al. (hereinafter “Chung et al.”; Applicants’ submitted art).
Chung et al. is relied upon for its teachings as stated in the above rejection of claims 1, 4, 6-8, and 10-14.
While this reference teaches the employment of zinc and iron (ferrite) precursors comparable to that instantly claimed, as well as the employment of a sodium hydroxide solution, Chung et al. do not explicitly teach or suggest the limitations of claims regarding the respective contents of the zinc and iron precursors recited in claims 2 and 3, or regarding the pH of the basic aqueous solution, as recited in claim 9.
. 

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miklas (U. S. Patent No. 3,849,545).
Regarding claims 1, 4, 6-8, 10, 11, and 14, Miklas teaches the preparation of a zinc ferrite catalyst by co-precipitating the catalysts from a solution of zinc and iron ions in the presence of a polyhydric material in a normal alkali metal hydroxide solution (Abstract).  An exemplary preparation involves adding zinc chloride (ZnCl2) and iron chloride hexahydrate (FeCl3 ∙ 6H2O) to demineralized water, followed by adding thereto a 3N solution of NaOH (“basic aqueous solution”) to form a precipitate.  The precipitate is aged, filtered, washed and dried, followed by calcining.  To the calcined 3PO4; the resultant mixture is then dried.  See Example 1 of Miklas.
Regarding claims 2 and 3, Miklas teaches the employment of 169.8 g of zinc chloride and 672.0 grams of iron chloride hexahydrate, as dissolved in 1 liter of demineralized water (Example 1).  From the amounts of these components, the skilled artisan would have been motivated to reasonably expect the respective contents of these components to be comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.  
Regarding claims 5 and 15, it is noted that Example 1 of Miklas teaches that the amount of H3PO4 added corresponds to “3 wt. percent H3PO4 based on ZNFe2O4.”  However, this reference, at col. 4, lines 29-38, teach the feasibility in adding “non-metallic components which also serve as promoters, initiators, stabilizers or the like”, with phosphorus and phosphoric acid disclosed as exemplary additives.  From this teaching, it would have been obvious to the skilled artisan to determine through routine experimentation the optimal amount of phosphoric acid desired to be present in the catalyst, such as the amounts recited in Applicants' claims 5 and 15, in an endeavor to determine the optimal amount of promoter, initiator, or stabilizer desired to be present in Patentee’s catalyst.
Regarding claim 9, and also further regarding claim 10, Miklas teaches, at col. 5, lines 52-71, that the normality of the precipitating agent 
Regarding claim 13, Miklas teaches the preparation of butadiene via conversion of n-butenes in the presence of the catalyst prepared in Patentee’s Example 1; see example 2 of Miklas, as well as col. 7, line 5 to col. 8, line 70.
Miklas does not explicitly teach or suggest Applicants’ claimed step of “supporting an acid onto the zinc ferrite catalyst”, as recited in claim 1.  However, because Miklas teaches the step of adding phosphoric acid to the zinc ferrite, as disclose in Example 1 therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the preparation as disclosed in Miklas to result in the phosphoric acid becoming supported on the zinc ferrite, absent the showing of convincing evidence to the contrary.
claim 1, nor does this reference define the catalyst prepared by Patentee’s method as a “metal catalyst complex”, as recited in claim 14, it is considered that because Miklas teaches a preparation comparable to that instantly claimed, as well as a catalyst prepared by said preparation, the limitation “metal complex catalyst” as recited in Applicants’ claims is considered encompassed by the teachings of Miklas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of catalysts comprising zinc ferrites, and their employment in oxidative dehydrogenation processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 21, 2022